UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6581


TYRONE PATRICK,

                  Petitioner – Appellant,

          v.

WARDEN PERRY CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Bruce H. Hendricks, District
Judge. (5:14-cv-04367-BHH)


Submitted:   October 11, 2016                Decided:    October 28, 2016


Before AGEE and      KEENAN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Patrick, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tyrone Patrick seeks to appeal the district court’s orders

accepting the recommendation of the magistrate judge, denying

relief on his 28 U.S.C. § 2254 (2012) petition and denying his

motion to reconsider.         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(A)         (2012).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating       that

reasonable     jurists     would    find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner      must

demonstrate    both    that   the   dispositive          procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Patrick has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                      We

deny Patrick’s motion for a transcript at government expense and

dispense     with   oral    argument    because      the       facts   and    legal

                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3